UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



LORI ROBINSON,

        Plaintiff,

               v.                                       Civil Action No. 12-147 (JDB)

ERGO SOLUTIONS, LLC,

        Defendant.


                                MEMORANDUM OPINION

       Plaintiff Lori Robinson ("Robinson") brings this action against her employer, Ergo

Solutions, LLC ("Ergo"), alleging violations of Title VII of the Civil Rights Act of 1964.

Specifically, she alleges that she was sexually harassed and subjected to a hostile work

environment because of her gender. Ergo has filed a motion to dismiss for insufficient service of

process. For the reasons explained below, the Court will deny Ergo's motion to dismiss.

                                       BACKGROUND

       Robinson filed this action on January 26, 2012, naming Ergo as the only defendant. Her

complaint details a pattern of pervasive sexual harassment by Jason Henderson, Ergo's Chief

Information Officer and partial owner. Compl. ¶ 7. Henderson also happens to be Ergo's

registered agent for service of process. July 23, 2012 Statement of Process Server Mark Hagood

("Hagood Stmt.") [ECF No. 4].

       Just days before Rule 4(m)'s 120-day deadline for service of process, Robinson filed a

motion for an extension of time to serve the defendant. Pl.'s First Mot. for Extension [ECF No.

2]. In support of that motion, Robinson included a "report" from the process server whom she
had hired, Mark Hagood of J.M. & Associates. Hagood reported multiple attempts to serve

Henderson at his listed address, including one in which he saw people inside Henderson's home

who refused to answer the door. Pl.'s First Mot. for Extension ¶ 5. Robinson argued that the

requested extension was justified because of "avoidance of service by the designated Registered

Agent" of Ergo. The Court granted a 60-day extension. See May 24, 2012 Minute Order.

       The day before Robinson's new deadline, she filed a motion seeking a second 60-day

extension. Pl.'s Second Mot. for Extension [ECF No. 2]. That motion included a letter and a

signed affidavit from Hagood, describing five additional attempts to serve process on Henderson,

all of which were unsuccessful. Hagood Stmt. Hagood explained that the occupants of the home

"would not open the door," or would "run inside of the residence" when he or his colleagues

arrived. Id. The Court granted a second 60-day extension, but cautioned Robison that "[n]o

further extensions [would] be granted absent extraordinary circumstances."       July 27, 2012

Minute Order.

       On the day of Robinson's final deadline, September 24, 2012, she successfully served a

copy of the summons and complaint—but not on Henderson. See Proof of Service [ECF No. 4].

Instead, she served the Corporations Division of the District of Columbia Department of

Consumer and Regulatory Affairs (the "DCRA Corporations Division"). Id. The Proof of

Service included a signed affidavit from the process server, a date-stamped copy of the summons

showing receipt by the DCRA Corporations Division, copies of the prior affidavits

demonstrating Henderson's purported avoidance of service, and copies of certified mail receipts

demonstrating her attempt to mail a copy of the summons and complaint to Henderson. See id.

The certified mail confirmation suggested that Henderson had not actually signed for the

documents. See id.



                                               2
       Over six months passed with nary a word from the parties—no answer, no Rule 12

motion, no motion for default. On April 2, 2013 the Court issued an order calling for a status

report. Apr. 2, 2013 Minute Order. Robinson filed her status report simultaneously with an

affidavit for default. Pl.'s Aff. for Default [ECF No. 5]; Pl.'s Apr. 11, 2013 Status Report [ECF

No. 6]. Robinson's affidavit in support of default stated that "ERGO Solutions, LLC" was

"personally served with process on September 24, 2012." Pl.'s Aff. for Default. The affidavit

requested that the Clerk of the Court enter a default against Ergo, a request that the Clerk granted

the next day. Clerk's Entry of Default [ECF No. 7].

       Just over a month later, Robinson filed a motion for default judgment. Pl.'s Mot. for

Default J. [ECF No. 8]. Despite the Court's order requiring any such motion to "includ[e] a

specification of the damages sought," May 7, 2013 Minute Order, Robinson asked for $200,000

in compensatory damages and $200,000 in punitive damages without providing any detail or

evidentiary support for those requests. As a result, the Court scheduled a hearing on the issue of

damages. See Nov. 25, 2013 Minute Order (citing United States v. Bentley, 756 F. Supp. 2d 1, 3

(D.D.C. 2010) ("Although the default establishes a defendant's liability, the court is required to

make an independent determination of the sum to be awarded unless the amount of damages is

certain.")). In the same order, the Court also instructed Ergo to file a witness list if it wished to

participate in the damages hearing, and instructed the Clerk of the Court to mail a copy of the

Order to the Ergo. Id.

       Two weeks after the deadline to file a witness list came and went, and just three days

before the damages hearing, Ergo's counsel made an appearance in the case for the first time.

Ergo filed a motion to dismiss for insufficient service of process, and accused the "affiant filing

the affidavit of service" of "commit[ing] fraud upon the Court." Def.'s Mot. to Dismiss ("MTD")



                                                 3
[ECF No. 15] at 1; see also Ex. A to MTD, Affidavit of Jason Scott Henderson ("Henderson

Aff.") ¶ 12 ("I have not been served a summons and complaint as the process server

acknowledges in the affidavit filed with this Court."). Robinson responded that service of

process was perfected upon serving the DCRA Corporations Division, and characterized Ergo's

motion as frivolous and sanctionable. Pl.'s Opp'n [ECF No. 16] at 1. In its reply, Ergo argued

that service was improper due to a typographical error in the address listed on the summons.

Compare Proof of Service ("22707 Franklin Street"), with Hagood Stmt. ("2207 Franklin

Street"). Robinson filed a sur-reply (without seeking leave from the Court), in which she argued

that this typo was irrelevant. Pl.'s Sur-Reply [ECF No. 19]. The Court postponed the damages

hearing indefinitely, pending the resolution of this motion. See Jan. 9, 2014 Minute Order.

                                     LEGAL STANDARD

       "[F]ederal courts lack the power to assert personal jurisdiction over a defendant unless

the procedural requirements of effective service of process are satisfied." Mann v. Castiel, 681
F.3d 368, 372 (D.C. Cir. 2012). Federal Civil Rule 4(c) gives the plaintiff the responsibility of

"having the summons and complaint served" on the defendant "within the time allowed by Rule

4(m). Rule 12(b)(5), in turn, allows a party to move to dismiss a complaint for "insufficient

service of process." Fed. R. Civ. P. 12(b)(5). "When a defendant moves to dismiss under Rule

12(b)(5), the plaintiff has the burden of establishing the validity of service of process." Freedom

Watch, Inc. v. Org. of Petroleum Exporting Countries, 288 F.R.D. 230, 231 (D.D.C. 2013). To

carry this burden, the plaintiff "must demonstrate that the procedure employed satisfied the

requirements of the relevant portions of Rule 4 and any other applicable provision of law." Light

v. Wolf, 816 F.2d 746, 751 (D.C. Cir. 1987). "Proper service of process 'is not some mindless

technicality.'" Williams v. GEICO Corp., 792 F. Supp. 2d 58, 65 (D.D.C. 2011) (quoting



                                                4
Friedman v. Estate of Presser, 929 F.3d 1151, 1156 (6th Cir. 1991). Instead, the requirement of

proper service "stems from the Due Process Clause of the Fifth Amendment, which requires that

defendants receive adequate notice of proceedings against them." Id.

                                         DISCUSSION

       Ergo makes two arguments in support of its motion. In its initial motion to dismiss, Ergo

argued that because personal service was never made on its registered agent, Jason Henderson,

service was improper and the complaint should be dismissed. After Robinson pointed out in her

opposition brief that her process server had served the DCRA Corporations Division, Ergo

turned its focus to a typo in the address listed on the summons, arguing that the typo made

service insufficient. Neither argument is persuasive. Because Robinson properly served a copy

of the summons and the complaint on the DCRA Corporations Division, the Court will deny

Ergo's motion to dismiss.

       I.      The DCRA Corporations Division may act as agent for service of process for
               a District of Columbia corporate entity.

       Federal Civil Rule 4(h)(1) provides that a corporation may be served with process "in the

manner prescribed by Rule 4(e)(1) for serving an individual." Fed. R. Civ. P. 4(h)(1). That

Rule, in turn, directs the plaintiff to "follow[] state law for serving a summons in an action

brought in courts of general jurisdiction in the state where the district court is located or where

service is made." Fed. R. Civ. P. 4(e)(1). Turning then to the Rules of the District of Columbia

Superior Court, service of process on a District of Columbia corporation is effected

       by delivering a copy of the summons, complaint and initial order to an officer, a
       managing or general agent, or any other agent authorized by appointment or by
       law to receive service of process and, if the agent is one authorized by statute to
       receive service and the statute so requires, by also mailing a copy to the
       defendant.

D.C. Super. Ct. R. Civ. P. 4(h)(2). Hence, the Rules of the D.C. Superior Court look to some


                                                5
other source of law to define the parameters of permissible service upon an "agent authorized . . .

by law to receive service of process." Id.; accord Williams v. GEICO Corp., 792 F. Supp. 2d 58,

65 (D.D.C. 2011) ("Service on a corporation may be accomplished by delivering a copy of the

summons and of the complaint to an officer, a managing or general agent, or any other agent

authorized by appointment or law to receive service of process.") (internal quotation marks

omitted).

       In this case, that source of law is the D.C. Code, which provides the following as one

permissible method for service on a D.C. corporate entity:

       if a represented entity's registered agent in the District cannot with reasonable
       diligence be found, and if the person seeking service submits a declaration under
       penalty of making false statements showing that a registered agent for the
       represented entity cannot be found, the Mayor shall be an agent of the entity upon
       whom any process against the entity may be served and upon whom any notice or
       demand required or permitted by law to be served upon the entity may be served.
       Service on the Mayor of the process, notice, or demand shall be made by
       delivering or leaving with the Mayor, or his designee, duplicate copies of the
       process, notice, or demand. If any process, notice, or demand is so served, the
       Mayor shall immediately cause one of the copies to be forwarded by registered or
       certified mail to the entity at its principal office or at its last known address.

D.C. Code § 29-104.12(d). In 2009, the Mayor of the District of Columbia created such a

"designee" to serve in his stead as a registered agent for service of process for D.C. corporations

in circumstances such as this one: the DCRA Corporations Division.            See Designation of

Officers to Accept Service of Process on Behalf of the Mayor, 56 D.C. Reg. 34, 6804 (Aug. 21,

2009) ("[W]henever such registered agent cannot with reasonable diligence be found at the

registered office, and the Mayor, therefore, has become an agent upon whom process may be

served against the business entity, the [DCRA Corporations Division] is hereby designated to

accept Service of Process on the Mayor's behalf.").

       The bottom line: when a D.C. corporate entity's registered agent for service of process



                                                6
"cannot with reasonable diligence be found," serving a copy of the summons and the complaint

on the DCRA Corporations Division is a permissible alternative. At that point—although the

plaintiff's work is done—"the Mayor shall immediately cause one of the copies to be forwarded

by registered or certified mail to the entity at its principal office or at its last known address."

D.C. Code § 29-104.12(d).

       II.     Robinson properly served the DCRA Corporations Division.

       Robinson argues that service was proper because (1) Ergo's "registered agent could not be

found," Pl.'s Opp'n at 2, and (2) "a copy of the summons and complaint were served upon the

[DCRA Corporations Division], a statutorily authorized agent, on September 24, 2012."

Robinson is correct. On this record, she has carried her "burden of establishing the validity of

service of process." Freedom Watch, 288 F.R.D. at 231.

       A plaintiff's right to serve the DCRA Corporations Division (rather than the corporation's

registered agent for service of process) is triggered when the "entity's registered agent in the

District cannot with reasonable diligence be found." D.C. Code § 29-104.12(d). Here, Robinson

showed reasonable diligence in her repeated, but failed, attempts at serving process on Ergo's

registered agent, Jason Henderson, at his listed address.       She hired a process server who

documented at least seven attempts to serve Henderson. See Pl.'s First Mot. for Extension ¶ 5;

Pl.'s Second Mot. for Extension ¶¶ 5-6; Hagood Stmt. Most of those attempts included evidence

suggesting that Henderson (or others living at his residence) were actively dodging the process

server. See, e.g., Pl.'s First Mot. for Extension ¶ 5 ("People in house, knocked several times they

would not answer the door."); Hagood Stmt. ("Occupants would not open the door and/or run

inside of the residence."). These submissions provide strong factual support for Robinson's

representation that "reasonable efforts and diligence was made to serve ERGO." Pl.'s Sur-Reply



                                                 7
at 1. Hence, the Court finds that Ergo's registered agent, Jason Henderson, could not "with

reasonable diligence be found."

       As a result of Henderson's avoidance of service, Robinson was entitled to serve the

DCRA Corporations Division, which she did on September 24, 2012. See Proof of Service

(bearing date stamp that reads "DCRA Corp. Div. / SEP 24 2012"); Am. Aff. in Supp. of Default

J. [ECF No. 21]. Ergo ultimately concedes this point, acknowledging that "on September 24,

2012 Victoria B. Peters served the summons and complaint on the [DCRA Corporations

Division]." Def.'s Reply at 3. At that moment, service was perfected under section 29-104.12(d)

of the D.C. code.

       III.    Robinson had no obligation to personally serve Henderson.

       Ergo's first argument is that the complaint should be dismissed for insufficient service

because Henderson was not personally served. See MTD at 1. In support of this contention,

Ergo's motion includes an affidavit from Henderson himself, which not only denies receiving

personal service, but also details the full events of his day on September 24, 2012. See, e.g.,

Henderson Aff. ¶ 4 ("[M]y daughter Chloe and I had a dental appointment at Rockville Dental,

in Rockville, Maryland."); id. ¶ 8 ("I drove to an ATM in Bladensburg, Maryland and withdrew

$100.00 and then drove to the KFC to purchase food for the family."); id. ¶ 9 ("I left the bar after

midnight and drove to my home in Northeast Washington D.C."). Interesting, perhaps—but

none of this bears any relevance to the legal question before the Court. The D.C. Code permits

service on the DCRA Corporations Division in cases like this one, and that is the method of

service Robinson used. Robinson had no additional obligation to serve Henderson personally—

the purpose of allowing service on the DCRA Corporations Division (when a corporation's

registered agent cannot be found) is to discharge that obligation. Henderson's affidavit confirms



                                                 8
that Robinson did not personally serve him on September 24, 2012. But she did not have to.

        IV.     The typo in the address on the summons is irrelevant.

        Ergo's final argument is that because the copy of the summons served on the DCRA

Corporations Division listed Henderson's address incorrectly ("22707" rather than "2207"),

service was improper and the complaint must be dismissed. This argument fails for several

reasons.

        At the outset, this argument was raised for the first time in Ergo's reply brief. It appears

nowhere in the initial motion to dismiss. For that reason alone, the Court would have been

entitled to ignore it—"courts in our circuit will not consider arguments raised for the first time in

a reply." Bancoult v. McNamara, 214 F.R.D. 5, 12 n.7 (D.D.C. 2003); accord United States v.

Sum of $70,990,605, No. 12-1905 (RWR), 2013 WL 6157977, at *1 n.1 (D.D.C. Nov. 25, 2013)

("[T]his argument is first raised in the reply brief and accordingly will not be considered."); Uhar

& Co., Inc. v. Jacob, 710 F. Supp. 2d 45, 48 n.3 (D.D.C. 2010) ("Because these arguments were

raised for the first time in the defendant's reply brief, the court will not consider them in

resolving this motion."). 1

        Even if the argument had been raised in a timely fashion, it is unavailing. The D.C. Code

provides that, when a D.C. corporation's "registered agent in the District cannot with reasonable

diligence be found, . . . the Mayor shall be an agent of the entity upon whom any process against

the entity may be served." D.C. Code § 29-104.12(d). There is no dispute that Robinson served

        1
          Without seeking leave of the Court, Robinson filed a sur-reply in order to respond to
this new argument. The Court understands why Robinson wished to respond, but "it is standard
practice for a party seeking to file a surreply to move the court for leave to file such a surreply."
Groobert v. President & Dirs. of Georgetown Coll., 219 F. Supp. 2d 1, 13 n.2 (D.D.C. 2002).
But because Robinson's sur-reply addressed only Ergo's new argument, the Court will excuse
Robinson's failure to seek leave in advance of filing. See United States v. Baroid Corp., 346 F.
Supp. 2d 138, 143 (D.D.C. 2004) (leave to file may be granted when a sur-reply is necessary "to
address new matters raised in a reply, to which a party would otherwise be unable to respond").

                                                 9
the Mayor's designee, the DCRA Corporations Division, on September 24, 2012. Def.'s Reply at

3. At that point, service was complete. To be sure, the statute also provides that, after the Mayor

(or his designee) is served, a copy will be mailed to the corporation. The statute reads: "If any

process, notice, or demand is so served, the Mayor shall immediately cause one of the copies to

be forwarded by registered or certified mail to the entity at its principal office or at its last known

address." D.C. Code § 29-104.12(d) (emphasis added). But that is the Mayor's duty—the

plaintiff's obligations are complete upon serving the Mayor's designee with a copy of the

summons and complaint.

       What is more, a careful reader will notice that the Mayor's responsibility is to "cause one

of the copies to be forwarded by registered or certified mail to the entity at its principal office or

at its last known address." Id. (emphasis added). That is, the Mayor is instructed to mail the

serving documents to the corporation itself—not to its registered agent for service of process.

That is a sensible statutory design, considering that this method of service is available only when

the corporation's registered agent "cannot with reasonable diligence be found." Id. The only

mistake on the summons was the typo in Henderson's address—Ergo's address was listed

correctly. See Proof of Service. But because the Mayor was obligated to mail copies to Ergo,

not to Henderson, a typo in Henderson's address is inconsequential.

       Finally, even if the DCRA Corporations Division was obliged to forward the documents

to the (missing) registered agent, the statute does not instruct the Mayor's designee to blindly

forward any documents it receives to whatever address is printed on the summons. Instead, the

DCRA Corporation's Division is instructed to send a copy to the corporation's "principal office"

or "its last known address." D.C. Code § 29-104.12(d). Because all LLCs registered in D.C.

must register with the DCRA Corporations Division, see D.C. Code § 47-2855.02, a mistaken



                                                  10
address on the summons is irrelevant—the DCRA Corporations Division has the independent

ability to get mail to a D.C. corporation's legally registered address. In fact, according to a sworn

affidavit from Patricia Grays, the D.C. Superintendent of Corporations, the DCRA Corporations

Division did just that: "A copy of the Summons and Complaint was sent by certified mailed [sic]

on October 11, 2012 to the known address for this corporation." Jan. 14, 2014 Affidavit of

Patricia E. Grays, D.C. Superintendent of Corporations ("Grays Aff.") [ECF No. 19-1]. 2 This

too is a sensible practice; the Federal Rules only require the plaintiff's address to be included in a

summons, and make no mention of either the defendant's or a registered agent's address. See

Fed. R. Civ. P. 4(a)(1) (describing the requisite contents of a summons).




       2
          Curiously, it seems that the DCRA Corporations Division may have forwarded a copy
to Henderson himself, rather than Ergo, despite the clear statutory command to send the
documents to "the entity," rather than its missing registered agent. See Grays Aff. (listing
Henderson's (correct) address, rather than Ergo's address). The affidavit from the Superintendent
of Corporations, however, is ambiguous on this point—it is possible that copies were mailed
both to Henderson and to Ergo. See id. (showing that a copy was mailed to Henderson, but
saying nothing about whether a copy was also mailed to Ergo). In any event, this is legally
irrelevant, as service was complete when Robinson served the Mayor's designee. Also, because
this affidavit disposes of Ergo's final argument—that the typo in Henderson's address on the
summons led to insufficient service of process—any carelessness by the DCRA Corporations
Division cannot save Ergo's motion.
        Of course, a plaintiff is well-advised to take all reasonable steps to make it as easy as
possible for the DCRA Corporations Division to complete their statutory obligations. In a more
extreme case—for example, in which, through no fault of the defendant, the DCRA Corporations
Division never mailed anything to either the corporation or its registered agent—a defendant
might have a stronger position, despite the language of the D.C. Code. Cf. Jones v. Flowers, 547
U.S. 220, 239 (2006) (holding that, although actual notice is not a constitutional requirement,
state official violated the Due Process Clause by failing to send follow-up notice once it received
confirmation that the serving documents never reached the defendant). But the Court need not
and does not decide such a case here. The DCRA Corporations Division mailed the serving
documents to Henderson's correct address, and they were not returned as undelivered. See Grays
Aff. And Ergo is at least partially responsible for its registered agent (and partial owner) actively
dodging service.

                                                 11
                                      CONCLUSION

       For the foregoing reasons, Ergo's motion to dismiss for insufficient service of process

will be denied. A separate order accompanies this memorandum opinion.

                                                               /s/
                                                        JOHN D. BATES
                                                   United States District Judge

Dated: January 24, 2014




                                             12